Citation Nr: 0639642	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to July 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006, a 
Travel Board hearing has held before the undersigned; a 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act and the regulations 
implementing it apply in the instant case.  Regarding the 
issue of entitlement to service connection for PTSD, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA and the implementing regulations.  
(A September 2003 letter in the veteran's claims file does 
not appear to have informed the veteran of any information 
and evidence not of record that is necessary to substantiate 
the claim.)  The RO will have the opportunity to correct such 
deficiency on remand.

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. 

While the RO apparently has conceded combat in this case, see 
February 2005 Supplemental Statement of the Case (SSOC), the 
basis for this concession is unclear.  The Board notes that 
although the veteran was awarded the Air Medal and the Bronze 
Star Medal (both without a "V" device for valor in combat), 
these citations are presented for meritorious service, not 
for participation in combat.  On remand, the RO should state 
the basis(es) for any concession that the veteran 
participated in combat during his military service.
Regarding his alleged stressors, the veteran submitted copies 
of 17 photographs that he indicated he took while stationed 
in Vietnam.  Authentication of the photographs is needed.  In 
addition, the veteran stated that his friend PW was killed in 
Vietnam when his helicopter was shot down.  The evidence of 
record includes the casualty record for PW.  Verification 
that the veteran and PW served together is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b), to include notification that he 
should submit any pertinent evidence in 
his possession.  

2.  The RO should authenticate the copies 
of 17 photographs submitted by the 
veteran in July 2005, to include 
obtaining the originals (which could be 
viewed and copied at the RO and returned 
to the veteran if he so requests).

3.  The RO should verify that the veteran 
and PW (whose casualty report is of 
record) served together in Vietnam, and 
should state for the record the basis(es) 
for any concession that the veteran 
engaged in combat during his military 
service.

4.  If combat is conceded or if any of 
the veteran's alleged stressors is 
verified, the RO should also arrange for 
the veteran to be afforded a VA 
psychiatric evaluation to determine if he 
has PTSD due to a stressor or stressors 
in service.  The veteran's claims file, 
to include a copy of this Remand, must be 
reviewed by the examiner in conjunction 
with the examination.  
The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should: (1) 
Determine whether the veteran has PTSD in 
accordance with DSM-IV criteria, and (2) 
If PTSD is diagnosed, identify the 
specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  

The examiner should specifically address 
the medical opinions of record, to 
include an October 2004 VA examination 
report and VA treatment records dated 
from 2003 to 2006.  The examiner should 
explain the rationale for all opinions 
expressed and conclusions reached.

5.  The RO should then readjudicate the 
claim of entitlement to service 
connection for PTSD.  If it remains 
denied, the RO should furnish the veteran 
and his representative an appropriate 
SSOC and afford them an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



